332 F.2d 152
Phillip CHAFETZ, Appellant,v.UNDERWRITERS AT LLOYD'S LONDON, Appellee.
No. 20859.
United States Court of Appeals Fifth Circuit.
May 13, 1964.

Eugene C. Heiman, Philip Bloom, Myers, Heiman & Kaplan, Phillip Chafetz, Miami, Fla., (Eugene C. Heiman, Miami, Fla., of counsel), for appellant.
George J. Baya, Miami, Fla., for appellee.
Before RIVES, BELL and WRIGHT,* Circuit Judges.
PER CURIAM.


1
This appeal is by the plaintiff in a suit on a fire insurance policy from a judgment entered on a jury verdict adverse to him.  There was sufficient evidence to warrant the submission to the jury of the defense based on the allegation that the fire was of an incendiary origin, and of appellant's connection thereto.  Moreover, there was no error in the charge to the jury, considering it as a whole, with respect to the standard of proof applicable to this defense.  Cf. Hanover Fire Insurance Co. of N.Y. v. Argo, 5 Cir., 1958, 251 F.2d 80.


2
Affirmed.



1
 Of the D.C.Circuit, sitting by designation